736 -IS
                               ELECTRONIC RECORD




COA #      12-13-00260-CR                        OFFENSE:        21.1


           Oscar Hernandez v. The State of
STYLE:     Texas                                 COUNTY:         Cherokee

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    2nd District Court


DATE: 5/29/2015                  Publish: NO     TC CASE #:      17,690




                        IN THE COURT OF CRIMINAL APPEALS



         Oscar Hernandez v. The State of
STYLE:   Texas                                        CCA#:
                                                                          736-/5*
         PRO 5E                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:       ilfollffcr                                SIGNED:                         PC:_

JUDGE:                                                PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD